Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description, as originally filed, do not provide antecedent basis for “the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members”, as set forth in claim 1.
2/17/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members”, as set forth in claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


      Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echlin (1,462,086).
    Echlin shows;

an elongated weighted member (at 3) having a top, a bottom, sides, and ends; a pair of arms (at 6) in spaced parallel relation are flush with one of the sides (at side 3, Fig.2, to which arm portion at 10 is attached) of the elongated member and extend upwardly from the elongated member and terminate in a hook portion (at 12) adapted to receive a rung of a ladder; and
     wherein when the hook portion is placed on the rung of the ladder, the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members, force from the hook portion is applied to one side of the ladder while force from the arms and elongated weighted member are applied to an opposite side of the ladder to stabilize a bottom of the ladder.
2.    The ladder weight of claim 1 wherein the hook portion (at 12) is formed in a C-shape.
5.    The ladder weight of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder.
6.    The ladder weight of claim 1 wherein a length of the pair of arms is greater than a vertical space between adjacent rungs of the ladder.
      
1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marky (5,836,420).
    Marky shows;
1.    A ladder weight, comprising:
an elongated weighted member (at 36) having a top, a bottom, sides, and ends; a pair of arms (at 40, Fig.3) in spaced parallel relation are flush with one of the sides (adj. 44) of the elongated member and extend upwardly from the elongated member and terminate in a hook portion (at 30, Fig. 3) adapted to receive a rung of a ladder; and
     wherein when the hook portion is placed on the rung of the ladder, the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members, force from the hook portion is applied to one side of the ladder while force from the arms and elongated weighted member are applied to an opposite side of the ladder to stabilize a bottom of the ladder.
2.    The ladder weight of claim 1 wherein the hook portion (at 13A) is formed in a C-shape.
5.    The ladder weight of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder.
.
      Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (3,757,380).
    Jackson (Fig.2) shows;
1.    A ladder weight, comprising:
an elongated weighted member (at 11) having a top, a bottom, sides, and ends; a pair of arms (at 13) in spaced parallel relation are flush with one of the sides (at 12) of the elongated member and extend upwardly from the elongated member and terminate in a hook portion (at 13A) adapted to receive a rung of a ladder; and
     wherein when the hook portion is placed on the rung of the ladder, the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members, force from the hook portion is applied to one side of the ladder while force from the arms and elongated weighted member are applied to an opposite side of the ladder to stabilize a bottom of the ladder.
2.    The ladder weight of claim 1 wherein the hook portion (at 13A) is formed in a C-shape.
5.    The ladder weight of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder.
.
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (3,757,380), as applied to claim 1 above.
Jackson shows a handle (at 19,18,19) connected to the top of the elongated weighted member at an attachment (19A). but silent as to the type of attachment.
         The examiner TAKES OFFICIAL NOTICE the use of welds as an attachment means is conventional, and all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Marky or Jackson, as applied to claim 1 above, and further in view of Peterson (2,801,886).
      Peterson shows hook portions and the arms have holes (23, 21) that align to be able to receive a bolt to secure the elongated weight member around the ladder rung.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hook portions and arms of either Marky or Jackson, with aligned holes, as taught by Peterson, since it would have provided the predictable results of capturing a rung therebetwen.
2/17/21 have been fully considered but they are not persuasive.
Applicant argues;
 Applicant has amended claim 1 and respectfully submits that all claims are patentably distinct and in proper form for allowance.
As amended, claim 1 requires that both the weighted portion and arms are inserted through an opening formed by an adjacent rung and support members. None of the prior art discloses these limitations. Echlin discloses that the arms 6 extend vertically downward and form a right angle with the weighted member where only the weighted member extends through the opening and not the arms as is required. The same is true of Marky as the arms 40 do not extend through the opening and only the weighted member 36, contrary to what is required. With Jackson, not only do the arms 13 not extend through the opening, but the weighted member 11 does not either. As the prior art fails to disclose each and every limitation, Applicant respectfully requests that the rejections be withdrawn and the application be allowed.
The examiner disagrees; 
The notes that a combination of the ladder weight with a ladder is not claimed, and the ladder weights of Echlin, Marky and Jackson are each capable of having their respective ladder weight weighted portion and arms inserted through an opening formed by an adjacent rung and support members.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634